It is indeed both a pleasure and an honour to address the General Assembly and to convey cordial greetings from the President of the Togolese Republic, His Excellency Mr. Faure Essozimna Gnassingbé, who, because of a last-minute commitment, could not be here with us in New York. I take the floor to deliver the following message on his behalf.
“It is with a renewed sense of joy that we take part in the seventy-second regular session of the General Assembly, which is dedicated to a theme that is as revealing as it is inspiring — ‘Focusing on people: Striving for peace and a decent life for all on a sustainable planet’.
“First and foremost, I would like to congratulate the President of the General Assembly, Mr. Miroslav Lajčák, on his election. I would also like to reiterate my congratulations to the new Secretary-General, Mr. António Guterres, and assure him of Togo’s support during his tenure, as we strive to achieve the noble objectives of our Organization.
“The theme of this session reminds us that human beings and the well-being of our peoples must remain the priority of our actions, both at the national level and at the international level as we pool our efforts. In the context of our debates, this theme raises the issue of human security, which encompasses both the imperatives of peace, development, access to quality health care, a healthy environment, food security and jobs, in particular for young people.
“Those challenges that our State faces, in particular the developing countries, are a reminder of the importance of implementing the Paris Agreement on Climate Change, the 2030 Agenda for Sustainable Development and the Addis Ababa Action Agenda on Financing for Development, all of which we adopted together.
“In that regard, my country is working actively to adopt its national development plan before the end of the year. That plan will replace the strategy for accelerated growth, development and the promotion of employment for the period 2018-2022, which is coming to an end. The new development planning document will identify priorities and define the appropriate actions to be implemented in order to achieve the Sustainable Development Goals.
“With that in mind, in February 2017, the Government set up a strategic monitoring unit for the implementation of the Sustainable Development Goals and international development agreements. The unit is tasked with monitoring the progress of priority action undertaken on those fronts. Togo, which is preparing to take a seat on the Economic and Social Council as of 1 January 2018, is committed to taking an active part in the various actions and initiatives of the Council, with a view to achieving a harmonious and resolute implementation of the 2030 Agenda.
“The quest for the well-being of people is at the core of the general policy of the Togolese Government. That need guides sectoral initiatives on a day-to-day basis by giving priority to the most vulnerable groups, such as women, children and young people. More specifically, my country, while maintaining consistency in the progress already achieved in the areas of economic growth, poverty reduction and the promotion of a peaceful and participatory democracy, spares no effort in its attempt to ensure genuine inclusive and sustainable growth for the population.
“The emergency community development programme, designed to complement the programme for vulnerable populations, for the period 2016-2018, aims to help bring about considerable improvement in the living conditions of people in communities where basic social and economic services and infrastructure highlight social inequalities. Over the long term, those inequalities must be reduced with targeted action so as to meet urgent and priority needs, carried out in synergy with other activities that are part of normal sectoral policies. Such action focuses primarily on access to drinking water, access to energy, rural entrepreneurship and agribusiness, productivity and wealth creation, employment, the empowerment of women and young people, and social protection.
“With regard to social protection, for example, it should be noted that, following the decision to make education free of charge in 2008 and school canteens gradually available to all public- school children, the Government decided to establish a social and medical benefits system for schoolchildren. That measure, which will be extended to private secular and faith-based sectors in the coming years, will cater to 2 million children involved in the pilot phase of the project.
“In addition, in the field of health, the development of the new national health development plan for the period 2017-2022 enables the Government to provide appropriate solutions to the problems identified and to align national priorities with those of the Sustainable Development Goals.
“The harmonious and sustainable development of Togo cannot be achieved without peace, social cohesion, the consolidation of democracy and the rule of law. Above and beyond the various action taken to improve the well-being of the population, those requirements to achieve such development will also depend on the political, institutional and constitutional reforms under way. In that regard, drawing on the work of the Truth and Reconciliation Commission, the Government recently transmitted to the National Assembly for consideration a bill on articles 52, 59 and 60 of the Constitution of 14 October 1992, relating in particular to limiting mandates to a term of five years, renewable once, for members of the National Assembly and the President of the Republic, and to the voting method, which is a first-past-the-post system with two rounds.
“That reform project, which meets the profound hopes and desires of the Togolese people, was adopted just three days ago, on Tuesday, 19 September, by more than two thirds of the members of the National Assembly. It should be underscored that that process was carried out in accordance with the provisions of article 144 of the Constitution, which stipulates the procedure for constitutional revision as follows:
‘The bill or the proposal of revision is considered as adopted if it is voted with the majority of four fifths of the deputies composing the National Assembly. In default of this majority, the bill or proposal of revision, adopted with the majority of two thirds of the deputies composing the National Assembly, is submitted to referendum.’
“In addition, the voting on the bill or proposal by a two-thirds majority of the members of the National Assembly raises the issue of constitutional reform directly with the people through the holding of a referendum. A bill will be submitted immediately to the people for ratification. As the history of our country reflects, a referendum will enable the country to freely and fully exercise its sovereignty, by making the text of the Constitution a fundamental norm.
“With regard to human rights, the will of the Togolese Government to fulfil its obligations in the protection and promotion of such rights is irreversible. It was a long-term undertaking, but Togo remained committed to consolidating the gains made and to further strengthening the measures guaranteeing fundamental freedoms. We will also continue to work within our mandate at the Human Rights Council, which expires in 2018, in order to ensure that that body plays its full role in respecting human rights and protecting the well- being of the peoples of the world.
“With regard to the challenges facing our States, I call on the entire international community to take responsible action to mitigate the threat of global warming. The quality of life of the people on our planet must be preserved for the good of future generations. My country, which often faces the vagaries of coastal erosion, flooding and irregular rainy seasons, believes that the Paris Agreement on Climate Change remains an ideal framework for carrying out joint initiatives that will safeguard the climate.
“In West Africa, the recent bad weather, which resulted in significant loss of life in Sierra Leone and tens of thousands of victims in the Niger, has conjured up in people’s memories the spectre of the terrible Ebola crisis that the subregion had to deal with two years ago. Those losses, which we all lament, should compel our individual States and those outside the African continent to act urgently to develop a rigorous and effective plan for ensuring that our peoples have decent living standards and a resilient health-care system, with particular emphasis on our technical services’ early-warning and prevention capabilities. To that end, I would like to urge States to work together to intensify our efforts, not only to prevent the resurgence of previously eradicated epidemics but also to significantly reduce and even eliminate other diseases, such as HIV/AIDS, malaria and tuberculosis, which, tragically, continue to cause many casualties in Africa.
“The era we live in has also been marked by a surge in new security challenges, from maritime insecurity to terrorism, which we must fight in all their forms. Maritime insecurity undermines our development, deprives our people of vital resources and creates areas of lawlessness that criminal networks try to exploit for their various types of trafficking. Togo was therefore pleased with the success of the African Union’s Extraordinary Summit of Heads of State and Government on Maritime Security, Safety and Development in Africa, held in Lomé in October 2016. Today, thanks to the commitment of the States that participated in the Summit, we now have the African Union Charter on Maritime Security, Safety and Development, a harmonized, legally binding instrument aimed at promoting the development of the blue economy in Africa. I would also like to take this opportunity to invite and encourage countries that have not yet signed the Lomé Charter to do so, and thereby strengthen the legal framework for regulating our States’ joint action, under the auspices of the African Union, for preserving our seas and oceans.
“We cannot deny that we will never be able to achieve the goal that is the theme of this year’s session if we do not intensify our efforts to maintain world peace and security. The recent terrorist attacks in France, Great Britain, Spain, Burkina Faso, Côte d’Ivoire, Mali and other countries have highlighted the importance of concerted action on the part of the entire international community if we are to tackle this scourge, which knows no borders and does not discriminate among its targets. That is why in the region where it is most prevalent in Africa, the Sahel, I commend the initiative of the countries of the Group of Five for the Sahel, which will help us further strengthen inter-State cooperation, and urge the most affluent countries among us to support the push for an effective fight that will enable us to eradicate terrorism in that part of Africa. In that regard, I was particularly pleased with the Secretary-General’s establishment of the Office of Counter-Terrorism in June. Eliminating radicalism and religious fundamentalism should also be a major priority for our States, along with our urgent duty to provide convincing alternatives, especially for young people, that can guarantee their future and shield them from the rhetoric of hatred and other appeals to violence.
“In view of the major challenge that migration represents today and the security crisis it creates, we should take strong measures not only to limit the ever-increasing demands placed on countries of destination but especially to tackle the problem where it begins, in the countries of origin. Finding adequate solutions to the migration crisis also means finding definitive solutions to the various conflicts that undermine the ability of the States concerned to ensure effective control over their borders and result in the massive displacement of populations seeking security and a better life outside their own countries. We all know that the crises in Syria and Libya, and the fierce fight that the Iraqi Government is currently waging against the Islamic State, are not confined to those countries’ borders, but have attendant results that include the destabilization of their regions, worsening terrorism and a migration crisis. In that regard, it is Togo’s hope that in Africa, the various initiatives of the African Union and other regional organizations, supported by the United Nations, will help to resolve the disputes in South Sudan and restore stability in Libya.
“In Asia, the recent missile launches by the Democratic People’s Republic of Korea have raised tensions within the international community, sparked heated debates in the Security Council and increased people’s fears, particularly in Japan and the Republic of Korea. I urge the main protagonists to exercise restraint and reason in order to preserve peace and stability in the region. There can be no question that only dialogue and concerted efforts can settle this issue.
“The challenges that our world is facing are having a real impact on Africa’s development. If we are to tackle them effectively, one of the most urgent tasks still ahead of us is the economic transformation of the continent. We are well aware that it is the African elite that has primary responsibility for that transformation, but we would also like to emphasize the importance in that regard of international solidarity. Besides the efforts that must be made to implement the SDGs, it will be crucial to foster investment in Africa, particularly in science, industry, agribusiness and advanced technology. Our transformation will also require the efforts of the various regional economic communities. By ensuring that their peoples and economies are properly integrated, they can promote African integration generally and thereby contribute to harmonious development in Africa as a whole.
“In my capacity as current Chairperson of the Economic Community of West African States (ECOWAS), I pledge to work with my colleagues to make our shared space an ECOWAS of our peoples, in accordance with the objectives of our organization. I would like to take this opportunity to thank our partners and invite them to continue to work alongside our States and the ECOWAS Commission with a view to translating our multiple initiatives into concrete action.
“The United Nations has helped the world to make a great deal of progress in the areas of peace and security, the promotion of human rights and the preservation of our planet. It has been able to achieve those advances thanks to its revitalization of some of its organs and, above all, by adapting them to the changes that have taken place since the Organization was founded. With regard to reform of the Security Council, Togo believes that Member States should resolve to conclude the process, which began more than two decades ago, with the goal of making the Council more effective. We hope that significant progress can be made in that direction during this session. The reforms should also encompass our peacekeeping forces. In that regard, we commend the Secretary-General’s initiative for a draft compact between the United Nations and its Member States on eliminating sexual exploitation and abuse during peacekeeping operations, and we hope that all States will adhere to it so as to put an end to this problem for good.
“I firmly believe that, by working together during this session, the General Assembly will make a significant contribution to strengthening our States’ commitment to making our planet a world of shared peace and prosperity for the well- being of our peoples.”